Citation Nr: 0010062	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  95-17 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a skin disorder, 
including as a presumptive residual of exposure to a chemical 
herbicide.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel






INTRODUCTION

The veteran served on active duty in the Armed Forces from 
March 1971 to April 1972, including service in the Republic 
of Vietnam from August 1971 to April 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for a skin 
disorder, claimed as a residual of exposure to a chemical 
herbicide, including Agent Orange.  The veteran appealed.  

In December 1999, the veteran testified at a personal hearing 
held in San Antonio, Texas, before the undersigned Member of 
the Board.  Following the hearing, no further evidence or 
argument has been presented and the Board will proceed with 
appellate review on the issue of entitlement to service 
connection for a skin disorder, claimed as the residual of 
the veteran's exposure to a chemical herbicide, including 
Agent Orange, while stationed on active duty in the Republic 
of Vietnam.  

As a matter of note, the veteran also testified at his 
December 1999 personal hearing that after he was discharged 
from active duty he developed prostate cancer, which he too 
claims was caused by his exposure to Agent Orange while in 
Vietnam.  As to that assertion, the Board notes that the RO 
denied service connection for prostate cancer, claimed as a 
residual of exposure to a chemical herbicide, in December 
1997.  He was notified of the decision and advised of his 
appellate rights by VA letter, also dated in December 1997.  
He did not appeal the RO's December 1997 decision and the 
Board has no jurisdiction in that matter.  






FINDING OF FACT

Urticaria is not a presumptive residual disease due to 
exposure to a chemical herbicide, including Agent Orange, nor 
is there competent medical evidence of a nexus between 
urticaria and service.  


CONCLUSION OF LAW

The claim for service connection for skin disease, claimed as 
a residual of exposure to a chemical herbicide, including 
Agent Orange, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was, in fact, 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The preliminary question to be answered, however, is whether 
the veteran has presented evidence of a well-grounded claim 
for service connection.  A well-grounded claim is not 
necessarily a claim that will ultimately be deemed allowable.  
It is a plausible claim, properly supported with evidence.  
See 38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 
(1997); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to the claim, and the claim must fail.  See Slater v. Brown, 
9 Vet. App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 
563, 568 (1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  See 
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  The nexus requirement 
may be satisfied by evidence that a chronic disease subject 
to presumptive service connection manifested itself to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 
5 Vet. App. 36, 43 (1993).  

Alternatively, a claim may be established as well grounded 
pursuant to the chronicity provision of 38 C.F.R. § 3.303(b).  
That provision is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has the condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  

In the veteran's case, he served approximately eight months 
of his active duty service in the Republic of Vietnam.  He 
claims, in writings and in testimony presented at his 
personal hearing, that he developed an irritating, red, 
swollen skin condition shortly after his separation from 
active duty, which he claims was caused by his exposure to a 
chemical herbicide, specifically Agent Orange, while 
stationed in Vietnam.  

By law and regulation, a veteran who, during active military 
service, served in Vietnam between January 1962 and May 1975 
and has a disease enumerated in 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed during such service to a 
chemical herbicide, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(6).  

Further, the provisions governing presumptive service-
connection due to exposure to a herbicide agent, including 
Agent Orange, are very specific as to which diseases can be 
service-connected.  See 38 C.F.R. § 3.309(e).  As the 
enumerated diseases do not include urticaria, the skin 
condition for which the veteran is requesting benefits, the 
pertinent regulation affords no basis for a grant of service 
connection on the basis of claimed exposure to a chemical 
herbicide, including Agent Orange.  Thus, the veteran's 
assertion that his diagnosed urticaria should be service-
connected on a presumptive basis due to his exposure to a 
chemical herbicide while in Vietnam is not well grounded.  
Hence, service connection for the claimed condition may only 
be granted if the veteran shows that his urticaria meets the 
criteria for direct service connection.  See Combee, 34 F.3d 
at 1043; see generally Hardin v. West, 11 Vet. App. 74, 78 
(1998).  

In the veteran's case, his service medical records are devoid 
of any reference to complaints, symptomatology or treatment 
for a skin condition.  However, within a year following his 
separation from active duty, he was being seen by his private 
physician for neurodermatitis with intertrigo, as evidenced 
by his private medical report dated in September 1972.  
Likewise, a January 1973 VA outpatient treatment report shows 
the veteran was diagnosed as having urticaria of unknown 
etiology.  At that time, skin biopsies were taken from his 
right arm and chest, which revealed dermal fibrosis.  

Subsequent medical records, including both private and VA, 
show the veteran being treated for a chronic intermittent 
skin condition, variously diagnosed as allergic reaction of 
unknown cause, seborrhea keratosis, actinic keratosis, and 
urticaria.  The VA dermatologist who examined the veteran and 
reviewed his file in October 1997 specifically to determine 
whether the veteran has a skin condition associated with 
chemical herbicide exposure determined that he has urticaria 
and not chloracne or any porphyria cutanea tarda.  Also, the 
VA dermatologist who examined the veteran and reviewed his 
file in April 1998 found that the veteran has urticaria with 
recurrence, and specifically noted that urticaria was not 
related to Agent Orange exposure.  

As noted earlier, for a claim to be well grounded, there must 
be evidence of a current disability, an in-service disease or 
injury, and a nexus or link between the current disability 
and the in-service disease or injury.  Although the veteran 
has been receiving treatment since his separation from active 
duty service for urticaria, no skin condition was noted, 
either by complaint or symptomatology, while he was on active 
duty service.  More significantly, there is no competent 
medical evidence of a nexus between his later diagnosed 
urticaria and service.  In the absence of competent medical 
evidence indicating that his post-service diagnosed urticaria 
is associated with his active duty service, the veteran's 
claim is not well-grounded and must be denied.  While the 
veteran may well believe that his urticaria should be 
service-connected, as a lay person without the appropriate 
medical training or expertise, he is not competent to render 
a probative opinion on such a medical matter.  See Jones v. 
Derwinski, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Where, as here, 
the determinative issue involves a medical matter, competent 
medical evidence to the effect that the claim is plausible is 
required.  See Epps, 126 F.3d at 1468; Grottveit, 5 Vet. App. 
at 93.  A claim must be supported by evidence and sound 
medical principles, not just assertions.  See Tirpak v. 
Dewinski, 2 Vet. App. 609, 611 (1992).  

Thus, the Board must conclude that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for service 
connection is well grounded.  As the duty to assist has not 
been triggered by evidence of a well-grounded claim, there is 
no duty to assist the veteran in developing the record to 
support his claim for service connection for a skin disorder, 
either on a direct or presumptive basis.  See Epps, 126 F.3d 
at 1468.  Furthermore, the Board is aware of no circumstances 
that would put the VA on notice that any additional relevant 
evidence may exist which could be obtained that, if true, 
would well-ground the veteran's service connection claim.  
See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).  

The Board notes that the RO has not specifically denied the 
claim as not well grounded.  However, there is no prejudice 
to the veteran solely from the omission of the well-grounded 
analysis.  See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  
Moreover, as the veteran has been advised of the elements 
necessary to submit a well-grounded claim for service 
connection, and the reasons why his current claim is 
inadequate, the Board also finds that the duty to inform the 
veteran of evidence needed to complete his application for 
benefits has been met.  See 38 C.F.R. § 5103; Robinette, 8 
Vet. App. at 77-78.  


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for a skin disorder, including as a presumptive 
residual of exposure to a chemical herbicide, is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

